BB.ICKELL, C. J.:
The present statute of frauds (Code of 1876, § 2124) is a substantial re-enactment of the statute of 1803 (Clay’s Digest, 254, § 2), which was borrowed from the 13th Elizabeth, c. 5. These statutes have been uniformly construed in this court, with the exception of the case of Toulmin v. Buchanan (1 Stew. 67), which had its peculiar facts, and was overruled in Miller v. Thompson (3 Port. 196], as avoiding all voluntary conveyances — all conveyances not supported by a valuable consideration — so far as they affected existing creditors, though such conveyances were not infected with an actual intent to hinder, delay, or defraud creditors.
The term creditors, as employed by the statute, has been construed liberally, and not in a narrow, strict, or technical sense. Whoever has a right, claim, or demand, founded on contract, whether contingent or absolute, for the performance of a duty, or for the payment of damages if the contract should not be fully performed, has been regarded as a creditor, within the meaning of the statute, against whom a voluntary conveyance will not be supported, though no breach of the contract, furnishing a cause of action, may occur until after the execution of the conveyance. — Bibb v. Freeman, 59 Ala. 615; Foote v. Cobb, 18 Ala. 585; Gannard v. Eslava, 20 Ala. 732.
The official bond of an administrator is a continuing security, from the day of its execution, to the termination of his authority, for the faithful performance of the duties required of him by law. If its conditions are broken, the obligation to answer for the breach arises from the terms of the bond; and those who are injured by the breach have, from the execution of the bond, an interest in the property of the obligors, as the source from which they are to be compensated. The bond is the foundation of the right; and it is wholly unlike a claim or demand arising out of a contract made upon a present consideration, after the execution of a voluntary conveyance. — Hoar v. Ward, 4 Green, 195; Wood*406ly v. Abby, 5 Call, 336. A voluntary conveyance cannot be upheld, against any demand founded on a right older than the conveyance. The character of the demand is not material : it may be contingent; it may depend for its existence as a cause of action on the happening of future events; it may be sound in damages, and be incapable of ascertainment otherwise than by the verdict of a jury; yet, if the right, out of which it springs, is older than a voluntary conveyance, the latter must yield to it. — Bump on Fraud. Conv. 491-98.
The bill discloses that Anderson became administrator, before the execution of the conveyance assailed as voluntary. It is not important whether the devastavit ascertained by the decrees against him on the final settlement of his administration, wrns committed prior or subsequent to the conveyance ; his liability originated in the trusts of the administration, and the obligation of the bond binding him to their performance. As strong motives to hinder, delay, or defraud those having rights the bond is intended to secure, may be imputed to him, as to defeat the rights of those having immediate causes of action. Each needs the protection of the statute, and to each it has been extended.
The decree of the chancellor, sustaining the demurrer to the bill, must be reversed, and a decree here rendered, overruling it, and remanding the cause.